I congratulate you, Sir, on your
election as President of the General Assembly; it is a sure
guarantee of success for the fifty-fourth session. I also wish
to thank your predecessor, Didier Opertti, the Foreign
Minister of Uruguay, for his exemplary management of the
Assembly's work during the past year.
On the many issues facing the General Assembly in
the year to come, Italy shares and supports the statement
made yesterday by the Foreign Minister of Finland
speaking on behalf of the European Union.
The last few years of this century have disproved the
notion that people and human freedoms take second place
to State sovereignty. In Kosovo and East Timor a
coalition of States resorted to the use of force, but not for
self-seeking national interests, not to defend their borders,
not to impose new hegemonies.
The end of the nuclear nightmare has coincided with
a rampant proliferation of local conflicts, terrorist acts and
traumatic economic and financial crises. Can the end of
communism have given peace to former cold-war enemies
and conflict to the rest of the world? The cold war
brought a precarious, imperfect peace. Was that preferable
to the tragic series of conflicts that have embroiled
humanity over the past 10 years? The division of Europe
helped neutralize tensions throughout the planet. Does this
mean that nuclear weapons brought about a period of
unprecedented stability, and — as some have suggested,
paradoxically — that we should award the Nobel Peace
Prize to the bomb? The breakdown of the former
international order has created a plethora of new States.
Does this mean that dividing the world in two was the
only way to grant common citizenship to peoples and
religious groups that have never learned the art of
peaceful coexistence? The international community now
takes military action to deal with tragedies that only a few
years ago would have left us indifferent, and yet we are
still influenced by military assessments, strategic interests,
regional solidarity, public opinion and the magnitude of
any human rights violations. How can we act according
to more precise rules, based primarily on the duty of
States to protect the rights of individuals?
The crises that have broken out in recent years have
raised agonizing dilemmas and difficult questions that
demand answers. It would be wrong to use the
imperfections of the international system as an excuse for
inaction. But it would also be wrong to ignore the new
demands for certainty and the rule of law: the greatest
challenge is how to relate authority to law and lay down
codes of conduct and political discipline that reconcile
power with legitimacy.
Allow me to articulate a set of principles that could
guide our action in the new century. First, we should
enhance crisis prevention rather than conflict suppression.
Secretary-General Kofi Annan has rightly observed that
19


we must eradicate the cultural and economic causes of
conflicts and that a culture of conflict prevention must
prevail over the culture of conflict suppression. We know
what these causes of conflict are: the huge gap between the
living standards and incomes of different classes and
nations; the exponential increase in mass migration from
poor to rich countries; cultural difference and the conflicts
and fanaticism it triggers; criminal acts for the sake of
glorifying or even creating a nation. These are the four
horsemen of the contemporary Apocalypse.
Secondly, we should use force only as a last resort.
Arms should be used to stop criminal behaviour only when
economic and political instruments are inapplicable or have
failed. Ten years ago, these same instruments brought down
totalitarian communism, which was a more formidable
enemy than today's tyrants. In the Balkans and in East
Timor, peacekeeping operations were launched to address
serious, massive and systematic violations of human rights.
The decisions to intervene were made after repeated
demands that the culprits end a state of illegality; after an
exhaustive and fruitless search for a diplomatic solution;
and by a group of States rather than by a single Power.
We are living in an age of unfinished wars. In Iraq as
in Serbia, authoritarian rulers have been seriously
weakened, but they are still in power. How and how much
can sanctions be used to replace or complement the use of
force? Perhaps we need clearer international strategies and
rules that pay heed to the most vulnerable members of
society, to the political opposition and to the risk of
strengthening despots through sanctions. Our focus should
be more on incentives than on sanctions.
Thirdly, we need to define rules. No one knows the
size or shape of the next challenge. But our response must
be dictated by respect for universal principles rather than by
a balance of power. We must beware of conjuring up the
spectre of international law as the law of the strongest. We
must beware of making some countries more equal than
others. To do so would run counter to our best political and
cultural traditions, in which the law is meant to protect the
weak.
The Western world and the Euro-Atlantic institutions
are no threat to anyone's integrity, prosperity and freedom.
But we must perfect the instruments that uphold the
international rule of law. We must spell out the duties of
States. We must create a fully fledged corpus of case law
on universal human rights. We must work out rules and
procedures that will justify the erosion of sovereignty in the
name of global responsibility. This is why every country
must make it a priority to ratify the international
instruments for safeguarding human rights. I am thinking
in particular of the International Criminal Court, which
was instituted in Rome in June of last year. These
instruments should be reflected in our national legislation
and practice. Finally, we should encourage the
involvement of our own institutions. It is in this spirit that
we have invited the United Nations High Commissioner
for Human Rights, Mrs. Mary Robinson, to address the
Italian Parliament.
Until human rights are firmly institutionalized,
doubts will remain over the relationship between
legitimacy and effectiveness. The gradual construction of
universal citizenship is a learning process to which we all
should contribute. Otherwise we shall be racing towards
fragmentation, seeking forms of independence that are not
economically viable and that are vulnerable to others'
desire for hegemony.
Fourthly, we must learn to appreciate the judgement
of others. I would like to quote, in this respect, one of the
founding fathers of American democracy, James Madison.
He said:
“An attention to the judgement of other nations
is important to every government for two reasons.
The first one is that, independently of the merits of
any particular plan or measure, it is desirable, on
various accounts, that it should appear to other
nations as the offspring of a wise and honourable
policy. The second is that, in doubtful cases,
particularly where the national councils may be
warped by some strong passion or momentary
interests, the presumed or known opinion of the
impartial world may be the best guides that can be
followed.”
Today's world has acquired a new sensitivity. It will
no longer tolerate the oppression of the weak. This
implies a rethinking of the principles of national
sovereignty and non-interference that have governed the
community of nations for over three centuries, beginning
in Europe. But we must avoid double standards, applying
one yardstick to friendly countries and another to those
that are not. This is what makes the ultimate sanction of
the United Nations so indispensable, since an international
legal standard cannot — except in exceptional temporary
situations — be the prerogative of any single group of
States.
20


When we defend the rights of others, we cannot
pretend that the lives of our own people are not also at risk.
By the same token, it would be inconsistent not to place the
same value on other human lives as we do on our own.
Every culture and tradition must be involved in the
defence of liberties and freedom. We cannot ignore the
regional dimension of human rights, whose inviolable
universal character can be enriched by the varieties of
historic experiences. But stalemates and the paralysis of
intersecting vetoes must be avoided by anchoring even the
strongest States to a system of rules and principles,
balancing their power against the effectiveness and strength
of the international institutions.
Fifthly, we should strengthen the institutions. The
aftermath of the cold war has proved that large political and
economic groupings can more easily guarantee ethnic
coexistence, religious tolerance and economic advancement.
This should be kept in mind whenever pressure builds to
release the genie of self-determination from the bottle of
State sovereignty.
Only the great institutions, whether regional — such
as the European Union and the Atlantic Alliance — or
universal — such as the United Nations — can close the
gap between democratic codification of laws and their
effective enforcement. Unless we have a strong institutional
network, every peacekeeping operation could end up
looking as if we were taking the law into our own hands.
Everyone would feel as if he should look out only for his
own security, leading to a proliferation of weapons of mass
destruction. Therefore, let us resume the disarmament talks,
as President Clinton proposed in his statement yesterday,
and place our common security on more solid foundations.
There is one lesson to be learned from these years of
turmoil: actions to prevent and repress the most serious
violations of human rights may take precedence over
respect for national sovereignty. No Government can hide
behind the shield of its own borders. Legitimacy demands
the redefinition of relations between States and the
international community. It demands the reformulation of
the principle of non-interference, which has sometimes
allowed States to neglect their duties towards their citizens.
Although the United Nations is an organization of States,
the rights and the ideals it protects are those of individuals.
I have listed some rules that will help redefine
coexistence among peoples through the work of the United
Nations. We live in a world in which threats against one
group immediately affect every other group and impel them
to take responsibility, a world in which the concept of
non-interference can no longer be invoked to obstruct
action in the face of serious violations of fundamental
rights. We must ask ourselves how to address all these
changes, for the sake of closer and more equitable
international cooperation.
Of course, States will continue to have different
perceptions of national interests, and there will be a
continued need to reconcile them peacefully. But for the
United Nations to meet the challenges of the new century,
our codes of conduct must be placed within a more solid
institutional framework. The United Nations Security
Council should be made more representative and
democratic in composition, in line with proposals of a
number of Member States. All the citizens of the world
should be able to identify themselves with the United
Nations and feel a part of its decision-making and law-
making processes; this for the sake of universal
sovereignty, which is not the prerogative of a few, but the
right of all.
The cold war represented an international order
dominated by two super-Powers and held in check by
nuclear weapons. Today’s world is economically more
united, but politically more divided. The watchword of
the economy is deregulation. But politics requires rules if
we do not want anarchy to prevail. Unlike the market, in
politics no invisible hand can generate peace and
prosperity. What we need is a visible hand that enacts
rules and regulations, and obliges States to respect them,
both beyond their borders and in the treatment of their
citizens. Let us make the United Nations the visible hand
of peace and prosperity. This may be the greatest
challenge awaiting us. We must face it together, here in
this forum, and place it at the centre of the upcoming
debate on the role of the United Nations in the twenty-
first century.



